By JUDGE ALEX H. SANDS, JR.
I am not familiar with any procedure by which a court can enter an order in the form prepared unless it incorporates the findings of the court following the procedures set forth in either § 37.1-128 or § 37.1-132 of the Code. In either instance a written complaint is required to be filed by "any responsible person." (It is true that under § 37.1-128 a judge may issue the warrant on its own motion, but upon what information is not clear.) Under § 37.1-128 the Court, after a scheduled hearing, may either (a) adjudicate the person to be insane or feebleminded, as the case might be, or (b) adjudicate him to be not insane or feebleminded.
Under § 37.1-132 a person may be found to be incompetent to handle his personal affairs, though not insane.
I should think that [the] proceeding should be made under § 37.1-132, which provides that upon petition of any person in interest and after notice to Mr. Glover and a hearing, the court will determine the question as to whether the person in question is or is not capable of handling his business and personal *421affairs. A guardian ad litem is appointed to represent the interests of the alleged incompetent, and if the court determines that the alleged incompetent, is incapable of handling his affairs, then on motion of the petitioner a committee will be appointed and will qualify, giving the required bond.